DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2021, December 27, 2021 (Submitted to replace the IDS filed on December 23, 2021 which contained an error in the citation of non-patent literature reference 2) and January 27, 2022 have been considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of prior U.S. Patent No. 11,146,772 B2. This is a statutory double patenting rejection.
Regarding claims 1-26, claims 1-26 are directed to the same invention of claims 1-26 of the patent as shown in the table below.
Current Application 17/480727
US Patent 11,146,772 B2
1. An encoder, comprising: a correction unit configured to execute gradation correction on RAW image data from an image capture element having optical black on the basis of a gamma coefficient and an optical black value of the optical black; and an encoding unit configured to encode gradation correction RAW image data that has undergone gradation correction by the correction unit, wherein the correction unit is configured to execute first gradation correction for a first interval in which the input signal level of the RAW image data is less than the optical black value, and executes second gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the optical black value to a maximum value.

2. The encoder according to claim 1, wherein the correction unit is configured to execute, as the first gradation correction, negative gradation correction on the RAW image data in the first interval on the basis of the gamma coefficient and the optical black value, and execute, as the second gradation correction, positive gradation correction on the RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

3. The encoder according to claim 2, wherein the correction unit is configured to execute, as the first gradation correction, gradation correction on the RAW image data in the first interval on the basis of gain characteristics in which a gain indicating a degree of emphasis of the input signal level increases the closer a value of the input signal level is to the optical black value.

4. The encoder according to claim 1, wherein the correction unit is configured to execute, as the first gradation correction, gradation correction on the RAW image data in the first interval on the basis of gain characteristics in which a gain indicating a degree of emphasis of the input signal level in the first interval is constant, and execute, as the second gradation correction, positive gradation correction on the RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

5. The encoder according to claim 1, wherein the correction unit is configured to execute third gradation correction in a third interval that is between the first interval and the second interval, and that includes an input signal level of the optical black value.

6. The encoder according to claim 5, wherein the correction unit is configured to execute, as the third gradation correction, gradation correction on the RAW image data in the third interval on the basis of gain characteristics in which a gain indicating a degree of emphasis of the input signal level in the third interval is constant.

7. The encoder according to claim 6, wherein the gain is a provisional gain set to the input signal level of the optical black value.

8. The encoder according to claim 6, wherein the correction unit is configured to execute, as the first gradation correction, negative gradation correction on the RAW image data in the first interval on the basis of the gamma coefficient and the optical black value, and execute, as the second gradation correction, positive gradation correction on the RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

9. The encoder according to claim 5, further comprising: a setting unit configured to set a width of the third interval on the basis of an exposure amount.

10. The encoder according to claim 1, wherein the encoding unit is configured to output data including encoded data resulting from the encoding unit encoding the gradation correction RAW image data, and control information including at least one of the gamma coefficient, the optical black value, or an identifier that identifies a type of gradation correction executed by the correction unit.

11. The encoder according to claim 5, wherein the encoding unit is configured to output data including control information that includes information of the gain of the third interval.

12. The encoder according to claim 5, wherein the encoding unit is configured to output data including control information that includes information indicating a range of the third interval.

13. The encoder according to claim 12, wherein the encoding unit outputs, as information indicating a range of input signal levels of the third interval, data including control information that includes the optical black value, a first width that is a range from a minimum value of the third interval to the optical black value, and a second width that is a width from the optical black value to a maximum value of the third interval.

14. A decoder, comprising: an acquisition unit configured to acquire encoded RAW image data resulting from encoding gradation correction RAW image data that has undergone gradation correction on the basis of a gamma coefficient and an optical black value; a decoding unit configured to decode the encoded RAW image data acquired by the acquisition unit into the gradation correction RAW image data; and an inverse gradation correction unit configured to execute inverse gradation correction on the gradation correction RAW image data decoded by the decoding unit on the basis of the gamma coefficient and the optical black value, and output the RAW image data prior to gradation correction, wherein the inverse correction unit is configured to execute first inverse gradation correction for a first interval in which the input signal level of the gradation correction RAW image data is less than a prescribed value, and execute second inverse gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the prescribed value to a maximum value.

15. The decoder according to claim 14, wherein the acquisition unit is configured to acquire control information including at least one of the gamma coefficient, the optical black value, or an identifier identifying a type of inverse gradation correction to be executed by the inverse correction unit, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data on the basis of the control information.

16. The decoder according to claim 14, wherein the inverse correction unit is configured to execute, as the first inverse gradation correction, negative inverse gradation correction on the gradation correction RAW image data in the first interval on the basis of the gamma coefficient and the optical black value, and execute, as the second inverse gradation correction, positive inverse gradation correction on the gradation correction RAW image data in the second interval.

17. The decoder according to claim 14, wherein the inverse correction unit is configured to execute, as the first inverse gradation correction, inverse gradation correction on the gradation correction RAW image data in the first interval on the basis of gain characteristics in which a gain of an output signal level in relation to the input signal level is constant, and execute, as the second inverse gradation correction, positive inverse gradation correction on the gradation correction RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

18. The decoder according to claim 14, wherein the inverse correction unit is configured to execute third inverse gradation correction in a third interval that is between the first interval and the second interval, and that includes a prescribed input signal level.

19. The decoder according to claim 18, wherein the inverse correction unit is configured to execute, as the third inverse gradation correction, inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of gain characteristics in which a gain of an output signal level in relation to the input signal level is constant.

20. The decoder according to claim 19, wherein the acquisition unit is configured to acquire control information that includes information of the gain, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of the information of the gain.

21. The decoder according to claim 18, wherein the acquisition unit is configured to acquire data including control information that includes information indicating a range of the third interval, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of the control information.

22. The decoder according to claim 21, wherein the acquisition unit is configured to acquire, as information indicating a range of input signal levels of the third interval, data including control information that includes the optical black value, a first width that is a range from a minimum value of the third interval to the optical black value, and a second width that is a width from the optical black value to a maximum value of the third interval, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of the control information.

23. An encoding method, comprising: a correction process of executing gradation correction on RAW image data from an image capture element having optical black on the basis of a gamma coefficient and an optical black value of the optical black; and an encoding process of encoding gradation correction RAW image data that has undergone gradation correction by the correction process, wherein the correction process executes first gradation correction for a first interval in which the input signal level of the RAW image data is less than the optical black value, and executes second gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the optical black value to a maximum value.

24. A decoding method, comprising: an acquisition process of acquiring encoded RAW image data resulting from encoding gradation correction RAW image data that has undergone gradation correction on the basis of a gamma coefficient and an optical black value; a decoding process of decoding the encoded RAW image data acquired by the acquisition process into the gradation correction RAW image data; and an inverse gradation correction process of executing inverse gradation correction on the gradation correction RAW image data decoded by the decoding process on the basis of the gamma coefficient and the optical black value, and outputting the RAW image data prior to gradation correction. wherein the inverse correction process executes first inverse gradation correction for a first interval in which the input signal level of the gradation correction RAW image data is less than a prescribed value, and executes second inverse gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the prescribed value to a maximum value.

25. A non-transitory recording medium having recorded therein an encoding program that causes a processor to execute the encoding method according to claim 23.

26. A non-transitory recording medium having recorded therein a decoding program that causes a processor to execute the decoding method according to claim 24.
1. An encoder, comprising: a correction unit configured to execute gradation correction on RAW image data from an image capture element having optical black on the basis of a gamma coefficient and an optical black value of the optical black; and an encoding unit configured to encode gradation correction RAW image data that has undergone gradation correction by the correction unit, wherein the correction unit is configured to execute first gradation correction for a first interval in which the input signal level of the RAW image data is less than the optical black value, and executes second gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the optical black value to a maximum value.

2. The encoder according to claim 1, wherein the correction unit is configured to execute, as the first gradation correction, negative gradation correction on the RAW image data in the first interval on the basis of the gamma coefficient and the optical black value, and execute, as the second gradation correction, positive gradation correction on the RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

3. The encoder according to claim 2, wherein the correction unit is configured to execute, as the first gradation correction, gradation correction on the RAW image data in the first interval on the basis of gain characteristics in which a gain indicating a degree of emphasis of the input signal level increases the closer a value of the input signal level is to the optical black value.

4. The encoder according to claim 1, wherein the correction unit is configured to execute, as the first gradation correction, gradation correction on the RAW image data in the first interval on the basis of gain characteristics in which a gain indicating a degree of emphasis of the input signal level in the first interval is constant, and execute, as the second gradation correction, positive gradation correction on the RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

5. The encoder according to claim 1, wherein the correction unit is configured to execute third gradation correction in a third interval that is between the first interval and the second interval, and that includes an input signal level of the optical black value.

6. The encoder according to claim 5, wherein the correction unit is configured to execute, as the third gradation correction, gradation correction on the RAW image data in the third interval on the basis of gain characteristics in which a gain indicating a degree of emphasis of the input signal level in the third interval is constant.

7. The encoder according to claim 6, wherein the gain is a provisional gain set to the input signal level of the optical black value.

8. The encoder according to claim 6, wherein the correction unit is configured to execute, as the first gradation correction, negative gradation correction on the RAW image data in the first interval on the basis of the gamma coefficient and the optical black value, and execute, as the second gradation correction, positive gradation correction on the RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

9. The encoder according to claim 5, further comprising: a setting unit configured to set a width of the third interval on the basis of an exposure amount.

10. The encoder according to claim 1, wherein the encoding unit is configured to output data including encoded data resulting from the encoding unit encoding the gradation correction RAW image data, and control information including at least one of the gamma coefficient, the optical black value, or an identifier that identifies a type of gradation correction executed by the correction unit.

11. The encoder according to claim 5, wherein the encoding unit is configured to output data including control information that includes information of the gain of the third interval.

12. The encoder according to claim 5, wherein the encoding unit is configured to output data including control information that includes information indicating a range of the third interval.

13. The encoder according to claim 12, wherein the encoding unit outputs, as information indicating a range of input signal levels of the third interval, data including control information that includes the optical black value, a first width that is a range from a minimum value of the third interval to the optical black value, and a second width that is a width from the optical black value to a maximum value of the third interval.

14. A decoder, comprising: an acquisition unit configured to acquire encoded RAW image data resulting from encoding gradation correction RAW image data that has undergone gradation correction on the basis of a gamma coefficient and an optical black value; a decoding unit configured to decode the encoded RAW image data acquired by the acquisition unit into the gradation correction RAW image data; and an inverse gradation correction unit configured to execute inverse gradation correction on the gradation correction RAW image data decoded by the decoding unit on the basis of the gamma coefficient and the optical black value, and output the RAW image data prior to gradation correction, wherein the inverse correction unit is configured to execute first inverse gradation correction for a first interval in which the input signal level of the gradation correction RAW image data is less than a prescribed value, and execute second inverse gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the prescribed value to a maximum value.

15. The decoder according to claim 14, wherein the acquisition unit is configured to acquire control information including at least one of the gamma coefficient, the optical black value, or an identifier identifying a type of inverse gradation correction to be executed by the inverse correction unit, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data on the basis of the control information.

16. The decoder according to claim 14, wherein the inverse correction unit is configured to execute, as the first inverse gradation correction, negative inverse gradation correction on the gradation correction RAW image data in the first interval on the basis of the gamma coefficient and the optical black value, and execute, as the second inverse gradation correction, positive inverse gradation correction on the gradation correction RAW image data in the second interval.

17. The decoder according to claim 14, wherein the inverse correction unit is configured to execute, as the first inverse gradation correction, inverse gradation correction on the gradation correction RAW image data in the first interval on the basis of gain characteristics in which a gain of an output signal level in relation to the input signal level is constant, and execute, as the second inverse gradation correction, positive inverse gradation correction on the gradation correction RAW image data in the second interval on the basis of the gamma coefficient and the optical black value.

18. The decoder according to claim 14, wherein the inverse correction unit is configured to execute third inverse gradation correction in a third interval that is between the first interval and the second interval, and that includes a prescribed input signal level.

19. The decoder according to claim 18, wherein the inverse correction unit is configured to execute, as the third inverse gradation correction, inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of gain characteristics in which a gain of an output signal level in relation to the input signal level is constant.

20. The decoder according to claim 19, wherein the acquisition unit is configured to acquire control information that includes information of the gain, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of the information of the gain.

21. The decoder according to claim 18, wherein the acquisition unit is configured to acquire data including control information that includes information indicating a range of the third interval, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of the control information.

22. The decoder according to claim 21, wherein the acquisition unit is configured to acquire, as information indicating a range of input signal levels of the third interval, data including control information that includes the optical black value, a first width that is a range from a minimum value of the third interval to the optical black value, and a second width that is a width from the optical black value to a maximum value of the third interval, and wherein the inverse correction unit is configured to execute inverse gradation correction on the gradation correction RAW image data in the third interval on the basis of the control information.

23. An encoding method, comprising: a correction process of executing gradation correction on RAW image data from an image capture element having optical black on the basis of a gamma coefficient and an optical black value of the optical black; and an encoding process of encoding gradation correction RAW image data that has undergone gradation correction by the correction process, wherein the correction process executes first gradation correction for a first interval in which the input signal level of the RAW image data is less than the optical black value, and executes second gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the optical black value to a maximum value.

24. A decoding method, comprising: an acquisition process of acquiring encoded RAW image data resulting from encoding gradation correction RAW image data that has undergone gradation correction on the basis of a gamma coefficient and an optical black value; a decoding process of decoding the encoded RAW image data acquired by the acquisition process into the gradation correction RAW image data; and an inverse gradation correction process of executing inverse gradation correction on the gradation correction RAW image data decoded by the decoding process on the basis of the gamma coefficient and the optical black value, and outputting the RAW image data prior to gradation correction; wherein the inverse correction process executes first inverse gradation correction for a first interval in which the input signal level of the gradation correction RAW image data is less than a prescribed value, and executes second inverse gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the prescribed value to a maximum value.

25. A non-transitory recording medium having recorded therein an encoding program that causes a processor to execute the encoding method according to claim 23.

26. A non-transitory recording medium having recorded therein a decoding program that causes a processor to execute the decoding method according to claim 24.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hern whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 15, 2022